Exhibit MICROFLUIDICS INTERNATIONAL CORPORATION CODE OF BUSINESS CONDUCT AND ETHICS I.General Philosophy Microfluidics International Corporation and our subsidiaries (“Microfluidics” or the “Company”) expect all of our employees, officers and directors to conduct themselves ethically and to use good judgment and common sense.This Code of Business Conduct and Ethics (“Code of Business Conduct”) reflects business practices and principles that support this commitment, helping us make good decisions, take right actions and comply with the law.More specifically, this Code of Business Conduct supports and promotes: · Honest and ethical conduct, including the handling of actual or apparent conflicts of interests, corporate opportunities, and gifts · Full, fair, accurate and timely and understandable disclosure in reports and documents filed with or furnished to the Securities and Exchange Commission and in our other public communications · Compliance with applicable laws, rules and regulations · Prompt reporting of violations of this Code of Business Conduct · Accountability and adherence to this Code of Business
